|\|0.239 P. 1
THE

men wm

cou
am cu craven
mn-



 

UN!TED STATES DISTRICT COURT
FOR TBE DISTRICI' OF COLUMBIA

FAWZI ICHAI.JD ABDUI..LAH
FAHAH AL ODAH, lt al.

Petltionm's,
v. Civil. Action No. 02-828

UNITED STATBS. ct aI..
Respondentl.

\J\.J\JS.I\_/é\/\./\/\J\_/\JLI

  ORDER
(Feb¢\=ll'y 12. 2009)

T}:m Coutt hzldaclosed-¢esaion S'co!mI-Iea.rin¢inthz above-cnptionzdea.seon Februaxy
11, 2009. Forthereasons stated onthoreoo:d, i'tiz,d:is 12th day o£February, 2009, hereby
annum mn on umw 12, zoos, r¢namm mn me » un arm irm-
!mw¢=ia¢nun¢dmm¢zrm»uonf¢»r¢¢m¢norc¢mpx¢uo¢¢zuus¢armm
Rsnnnsor.\dequlte substitutes (whethu identi£.edo."highprlority"orotherspoci.§cully
idcnti.ded items) thnthave notbeen deoluliiedbythe Govunment; his further
ORDEREDthaxonorbeforcFebm'u.ny 18,2009,Rolpcndenbshl1llubmitan
Opposiiion w Petiticnm' Motion for Prodnmion of Complete Deo`lossi£ed Faetual Rzturnl or
Adequate$ubstituteltlzntoontainsalegal an¢lyaissuppou'tin¢tlnc(iovemnmmx’¢ deci:ionnotto
 
 P»dwm
m¢ynn¢n¢pw¢n¢rv¢w inmuyzs,zoos;nnnmun
onnmnnzhnreuuonmmxupmdm¢vmconmuwwnem¢rmaom'

REQA:§'EE@

oounsolmn.ymeetwitlzths  atthel-'BlorDeparunentofDefonlowhom
deoid.ingwhotherornotwd.eclnsxifythzitomx ofinfonnnn`onidoori£edin?otitionma’ Motlonln
aned’orttorosolvetho p¢rtios' remaim'n¢diaputcs. On_or before Fnbrun'y 27, 2009, whnther or
notmohamoeringhaaoocuned,'chepazdeoa!nlliileo..loint$tanul?.sponliztingthoimns.
{dmti£ed inl’etidonetl’ Motion for Production of Complete Declasli§ed Facmll Returns or
Adcquno Sub¢tlunzsthztrunainindisputo,mdpropouafmthcrbrie§nglchedule,if
nooosnry;itisi`urthor

ORDERED thzt"axculpatoryovidence”isde£n¢duallmuonably ¢vailableevidznoe
inth»®vunmmt’spouudonmmy¢vidmw‘dmmndlwma!zddlymdumimthowidmce
thattheGovocnmanti.ntondltotolyoninitloaae»in-chie£ in.cludinganyevidenooorinformatlon
thatundercuuthzreliabiliw md/occrodibility ofthz Govexnmenr‘sevidoncc (i.¢., suchns
¢videnoetbatoa.\tsdoubt onupeakor'credibility, ovidooce th.aiundecm.inesthe xelicbilityofn
wiwu¢'aidendicadonofonzmmore?eddonm,orwid:nndmindioaws¢nnommtk
unmliable'becauseitiotb:productofabuu,tortm'o, ormentllorplq'li¢al inoapnoity)iifi!
further

ORDEREDthatRespondenta shalldisclouw Pe&tionm’ counul, pmsuantto sections
I.D.I, I.E.I,mdI.E.Zoftbo Cuehhnngementmder,uamondod,alllvmemonts,inwhntevor
farm (i:noludin¢ audio orvidzo), whethormnnulxtive or oot,thxthsve not pzoviouslyboon
as»wwd.md¢vyv¢aaon¢r¢»nh¢¢¢namid¢nus¢au_

 

 atingtochemrementsanribmodwthominthcFlotualRenmns.‘

kupondmmmnmdimwulmqnpmrymsommmrmmmrgovioulybem
di»oloaodoonoerningtheseindividuals. Ifnosuchdocumenfsel¢ilt.llelpond¢ntsshallso
reprelmttotho€ounmd?etitionm'oo\ouel,inwriting;itisfcxnher
ORDEREDthatR:¢pondents sh¢lldisclo¢eto?e\itiomm’ oounsel,pxxrsuantw$ection'
L£lofd:z€aummgmnemmdor,u¢mmdod,whethudaemmuof?eddonmordm
demimuwhoueidmdiedm&opncedingpnag‘aphappmonahnof&mnvnmodamimcs
whoieinnerviewn/inboxrogulionxwexoeithzrvideotopcdormdiotaped. Ifthcnam:ofmyof
th»ubdividuahappeusmthMlin,Resp¢mdemshaHdthndildouth»vidaoupesm
mdionpelw?eddonm‘eouuohmifmchwpummnvadabl¢.h$?°nd¢nv¢hmgplain
whyth¢ymunavaila.ble. Ifnonz oftb»forogoing individuals :ppea:ontha:lint, Rosponduns
shallloreprosenttotheCourtandPctitionors’counsel,inwziting;itisfurthot
ORDEREDthl!ReIpoQdm!s lhalldhclosetol’edtionetl’ ¢:o\msel, pursuantto Seotions
I.D.l m¢ILE.Z ofthoCaseManagernmtwdec,unmmded,thophotogmph collectionsor
individudpwwpaph»nfumoedinthe?utudkmumtbnwmuqedbyinmnognonwhave
detaineezi¢lmti.fy Fctitlonsra. I.fthopho\o¢raph¢olloctionsorindividual photographs m-
unavailable,k:¢pondenuahausorepmesonrtothe€ommd?etidonm’counsel.inwridng,and
nhallincludeanexplanntionutowhythcyazeunavailnhle;itisfmther l
ClRbEREbthnRzspondenrsnha.lldisclosetoPeiitionarn‘ co\msol. pmtumto Soction¢

I.D.l mdI.B'.Z oftho CuoMmagmem Ozd:r, as amondod, thetelephone book ¢llegedlyfound

'Thetmn“?aon;dketum”referswkupondmu'facmdnmaxivemdthemohmmt:
suppottingthzhctualonrative.

A on Petitioner Al_Kaodarl'l pereon, provided the telephone book is in the custody ofth.e Unlted

Sntes Government. Ifthe Unitecl states Govmnnent does not have possession of t.’ne telephone
book.ke`lpondentslh.olllorepteeenttothe€omtlnd?etitloners' ootmsel,inwriting;itls
wm .
ORDEREDthatRecpon¢ientsshaIIdisoIoeetoPetitloner:' oounsel,pcu'sumcw sections
1.1).1,1.2.1,¢»¢11.£.2 ¢rm¢cu¢mmqm¢n:o¢d¢,um¢na¢a,zh¢r¢¢ulu of=np¢lypq,h
andvoicemeuvenswnductedonPeddonerAlRebiahthnuemferoneedintheFmumRetmn,
to theextenttheresults ofthose tests ueexeulpntory (whleh ineludelanyineonolusive End.inge`).
lt`the United states Gove:nment doesnotbavethezesults ofpolygra.phor voice stresstests
ocmductedonPetitionerAlRebiAh, Recpond:ntsnhnllsorepreaenttothe€ou:tend?etitioners’
eoun»a,mwnun¢; immune
ORDEREDthAPeEGonmshMIpmvideRupondmHWithMiduxdiS'ingInfNmuion
 
After reeeivingthis informm'on, Relpomdent: shall disclose the reponto Pethioners’ eounsel,
provided it is exeulpn:ory as n.l.legedby Pe'dtlonets' 'wlmsel, pursuant to sections I.D.l and I.E.Z
oftheCeaeMme¢ementOrder,asmen:Ied. lfthereportcannotbeloontedorisnot
exeulpatoty,Re¢pondents shall eo repmentto the Courtmd?etitionen' oounsel, inwrlting; itis
further
ORDERED that Respondents shall disclose to Pet:ltionen‘ eo\ml¢l, pursuant to sections
I.D.l end I.E.Z of the Cue Mnnagen:ent Order, o amended, the letter allegedly mentioning
P¢aeowmxmdai~»mm¢rhnwudtm»mdinrh¢wmrogniomor_
_mar¢r¢rm¢¢lmm¢r=wmn n¢uuu.pmwd¢amnm»p¢ndmmwnawmy

4

eneneumee;e£neeeeeneeneezem¢memmmyfuw¢emmbeiene¢eemenu
nem'ep. rfneepeedeeoaeeeeieceea:eeexyeemueueee-memeeueeeeemmg
meleuer,neepeeaeeeeeheueeeepeeeeezwmeceuneesremieee¢e' ee»meel.ieweiun¢;ieie
further
ORDERED tha.tRespondents shall disclose to Petitlone:rs' co\ms¢l. pursuant to Section
132er¢hecuemseegemeezomee.eemeeaemheinfeemeseeneepeeaeeuamemweeiyee
wmyf»w=m=dvw=d==sorwvh=-=ine=on=mi=¢v$=_
Whlchisrefereneedinthe¥l.ctual R.ettlrus,provldedthatkespondentsintendto lrguethata
relationship withthst orgsnizationtends to support Petitione:s' detentions as enemy eombstsnts.
I£Respondents do not intensive relyonPetitioners’ relationship with thatorganizationto support
Petitioners' detentions, R.espondents shall so repsesentto the Cou.'rt and Petitioners' oounsel, in
welae¢;i¢seamvee
cannon wet Reepeeaem even a'ieeleee re Peuueeen' eeueee1, per-um ce seeueee

I.D.l sndI.E..Z ofths Csae Managemen: Ox'der, ss smended, aeopyofthe original document
refereeeedincvereermnecmeeubeie¢feuedienepeeee¢aeeerpehd'UmrAbau-Meim
eJ-sheeif, am le ensued _ p.eepeeaeeee even nee aieeleee new
longsl-Sha:ifwuineustodystthetimethisletterwssobtainedfx~omhim, sswellaswhenthe
doeumentwuobvinedi'omhlm,pmvidsdthstsuohinfozmadonisndeetedinone ormose
documents already in the possession of the United States Govemmt. Ifsuch information is not
encompassed within one os' more documents already in the possession of the United Ststes
Gevemmen¢, Reepeeaeeu sheneerepeeeeezzechecemeedrenaeeeee' eeuneel, inweieeg, n
isfl\tther

ORDERED that Rslpondents shall disclose to Petitionet¢’ ¢ouneel. purlua.nt to Sec’dons
I.D.l, I.E.l, md I.E.Z ofthe Case Menngement Ordet, ll lmended, tho 
surrounding Petitioner Al Rabinh'¢ statements mode during his interrogations on june 19, 2003.
ma hay 17, zoos, which mo include newman of_ma
_ m conn mo n»\a-m-¢b¢y.n¢¢ mahoney »qum for dependent am
Rnbilh’s inten'ogntors; it is further

ORDERED that Respondexns shall diseloee to Petitioners' eounsel, pursuant to sections
1.1).1 md r.m arm cm Mmagm¢m o¢a¢¢, n manage w hmdwnung umw mm
iomPennonerAlRabiahthnmmfamudintheFectudkeonmandmynlnedhnndwddng
expert reports, provided such exemplm or reports ere eltct\lpatory (which includes inconclusive
Hndinge). Ifthe exemplars md/oa'reportsoannotbe loentedorazenot exeulpetoxy,keepondents
lhall sorepr:eeenttothe Cou:tend?etitioner¢’ oounsel.inwriting; itisflmher

ORDERED that Relpondents shall file ».Stntue Report on or before Fehu.'ua:y 18, 2009,
whiehshe.llsetfordxtheda:teebywhiehkespondents antieipetebeingableto (l)ueezteinthe
existence o£ (2) colleet, end (3) disclose the discovery items ldentiied ebove; it is farther

ORDERED that Petitionen’ Motion for Addid.onal Diseovety is GR.ANTED-N~PART
n to the discovery items identi£ed nbove, HB.I..D-II~I-ABEYANCE as to Petitionerl’ request for
depositions ofAl Rabi\h’e inten'optors, and DENIED-IZN-PART as to the remainder of the
motion; md it is further

ORDERED that R.eepondent.\ have c continuing obligation to produce exculpatory
information to Petidonen’ cou.n.tel, regardless of whether the Court hu denied Petitionen'
Motion forAddiiional Dlecovery ute enyparticular itemoritems; it il further

6

ORDERED that R.espondents shell produce on or before Februn'y 18, 2009, the
exmtlpetorylnformstionthntwss orderedtohsvebeendi¢elosedto Petitioners' cmmselonor
before Ienuary 30, 2009, and tile s notice ofeomplisnce with the Court, or Ble s Motion for en
Extensionof’l`imethatproposes edntefou: suchoomplianee. Respondents wouldbewell-
advised to review the pardon ofCouzt°s January 7, 2009 Soheclulin¢ Ordcr relating to motions
forextensions priorto §ling:uchnmotion; itlsi\.tl'ther

ORDERED that Petitioners shall provide Rcspondcnts with s copy ofthe documentthnt
wuobtoined&omeneleotconicsys'oemealled"SIPRNet"thntwu dileuseedontlaerecord.
W`xthintendayra!terreeeivingtltstdecument, Reepondentsshallprovldethe€ourturithan
eacplanationutowhythatdoc\nnentwasnotloeaiedinthe€iovernment‘s searoh£ore:r.cztlpatozy
documents in this oase, and whether potentially exculpatory documents m likely to be found by
searching that ryetem; it is further

ORDERED thst, £orthemasonsststedontherecord,l!espondent:shs.llesslgnnew
common inn em. simon ¢ue=,th¢ mdibiliiyoroommm ¢o\m»=lmd¢h¢r¢mvauiyof
their representations as o£Ecers of the Court are essential ’lhe Cotn't previously ordered
Respondentr’ counsel to produce an Gpposition to Petitionezn' Motlon for Production of
Coznplete Deolsssi£ed Facuml Retmns or Adequte Substitutes in three separate orders, sndnot
oolyhssReepondents’ counsel felledtoproduceanOppositiontodat¢-.,hehas pnovidedno
explanation ibt his non-compliance with the Court’s Orders. Su Min. Order deted .Isn 26,
2009; [453] order n 1-s am 30, 2009). summary counsel m np¢¢t=aly name m
deadlines setbythir Courtandfailedw comply withits scheduling Oxder. 'l`heCourthu lost

coniidenoel.nRespondenv‘ eur:entootmscl,andthe€omtdoesnotviewhisrepresentationsa.s

7

 Ii`this lodge cannot rely on him to comply wlihthe Court‘e orders,thenthis Iud¢e

eannotrelyonenyofhisrepresentstions. Asthis Orderrecileets. representations will needtobe
ma n w umw m easement ma .wam¢~.-. mmh¢ comm mdered. This Iudce ha no
eonidencethstllesponrlent.s‘ current eounselwillfully complywiththose ordere; itis further

ORDERED that P¢titionera are granted leave to file a motion related to military defense
counsel andtheclllsi&edret\nnsforl’etitioners.hl RnbiahenrlAlKandll'l.providedthat
Petiti.oner¢‘ attempts to resolve this issue urith Respondents prior to seeking Court intervention
remain unsucceasful.

50 ORDERED.
Dete: Februery l2, 2009

ll{

COLLEEN KOLLAR-KOTELLY
United Ststes Diatrict lodge